Title: To James Madison from Tench Ringgold, 20 February 1816
From: Ringgold, Tench
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Washington
                            Feby. 20th: 1816
                        
                    
                    General Mason having informed me lately in a confidential manner that he had it in contemplation to resign his appointment of Superintendant of Indian Affairs, is the cause of my addressing to you this letter. The General gave me this information, in consequence of a long friendship which has subsisted between us, and his desire that I might succeed him in the appointment; and my present object is to make known to you my solicitude to obtain it.
                    Feeling much gratitude for the appointment which you so lately conferred on me, I consider it proper, as well from my respect to you, as on my own account, to state some facts and the reasons which have induced me to make this application. Before the late burnings of the public buildings in this city, I was engaged in a business which had just began to reward me for my expences and labours, and promised an ample provision for my large and encreasing family. By that invasion I too was a great sufferer, the extensive manufactory which I had established with all the materials was destroyed, causing a loss to me of at least 20,000$. At Havre De Grace I had before sustained a loss of not less than 12,000$, in the same way. By these heavy misfortunes I was thrown out of business, and deprived of the means of reinstating myself, as the real property, which I possessed in Washington County Maryland, had been encumbered in the erection of my works, and maturing my establishment to the state in which it was, when it was reduced to ashes by the enemy. I sustained unfortunately some other losses about the same time, which made those already mentioned the more heavy. In consequence of these losses I have been under the necessity of selling the whole of my real property in this district as well as in Maryland, which after discharging my debts, will leave me something of value for my family. I have thought it proper Sir, to state these facts, that you might know my present situation, and the causes producing it. It will be shewn that they do not in any way affect my reputation, or qualifications for business.
                    My pretensions to the office in question are not altogether unknown to you; I was educated to business on an enlarged scale in Philadelphia, and have since been much conversant with accounts, and business of different kinds. My conduct while in the department of War, and in the office you so kindly conferred on me, has been under your immediate inspection, and I trust satisfactory. I have the honor to be with the highest respect Sir your most obt. servt.
                    
                        
                            Tench Ringgold
                        
                    
                